Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number:3235-0570 Expires: September 31, 2007 Estimated average burden hours per response:19.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21751 Lazard World Dividend & Income Fund, Inc. (Exact name of registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/06 ITEM 1. REPORTS TO STOCKHOLDERS. L AZARD A SSET M ANAGEMENT Lazard World Dividend & Income Fund, Inc. Annual Report D E C E M B E R 3 1 , 2 0 0 6 Lazard World Dividend & Income Fund, Inc. Table of Contents Page Investment Overview 2 Portfolio of Investments 8 Notes to Portfolio of Investments 13 Statements of Assets and Liabilities 14 Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 23 Proxy Voting Results 24 Investment Policy Change 24 Dividend Reinvestment Plan 25 Board of Directors and Officers Information 26 Other Information 28 Please consider the Funds investment objective, risks, charges and expenses carefully before investing. For more complete information about the Fund, you may obtain the prospectus by calling 800-828-5548. Read the prospectus carefully before you invest. The prospectus contains investment objective, risks, charges, expenses and other information about the Fund, which may not be detailed in this report. Lazard World Dividend & Income Fund, Inc. Investment Overview Dear Shareholder, We are pleased to present this Annual Report for Lazard World Dividend & Income Fund, Inc. (LOR or the Fund), for the year ended December 31, 2006. The Fund is a diversified, closed-end management investment company that began trading on the New York Stock Exchange (NYSE) on June 28, 2005. Its ticker symbol is LOR. The Fund has been in operation for a year and a half, and we are very pleased with LORs performance for the fourth quarter, for 2006, and since the Funds inception. We believe that the Fund has provided investors with an attractive yield and diversification, backed by the extensive experience, commitment, and professional management of Lazard Asset Management LLC (the Investment Manager or Lazard). Portfolio Update (as of December 31, 2006) For the fourth quarter of 2006, the Funds Net Asset Value (NAV) gained 13.1%, outpacing its benchmark, the Morgan Stanley Capital International (MSCI ® ) All Country World Index (ACWI ® ) (the Index), which earned 9.1% during this period. Similarly, the one-year NAV return of 31.8% comfortably beat the Index return of 21.0% . And, since inception, the Funds annualized NAV return of 26.9% also compares favorably to the Index return of 21.8% . Shares of LOR ended the year with a market price of $23.77, representing a 4.1% premium to the Funds NAV of $22.83. The Funds net assets were $157.1 million as of December 31, 2006, with total leveraged assets of $224.3 million, representing 30.0% leverage. We believe that LORs investment thesis remains sound, as demonstrated by the significant outperformance of the benchmark by the Funds NAV returns in the fourth quarter of 2006, for the year 2006, and since inception. Fourth quarter performance was affected primarily by good stock selection in consumer staples and a favorable overweight to telecommunications. In addition, returns for the smaller, short-duration 1 emerging market currency and debt portion of the Fund were strong throughout the fourth quarter, and have been a meaningful positive contributor to performance in 2006 and since inception. As of December 31, 2006, 65.4% of the Funds total leveraged assets consisted of world equities and 33.8% consisted of emerging markets currency and debt instruments, while 0.8% consisted of cash and other assets. Declaration of Dividends The Funds Board of Directors has declared a monthly dividend distribution of $0.1167 per share on the Funds outstanding stock each month since inception. The first dividend was paid on September 23, 2005. In September and December of 2006, the Fund also made additional, required distributions of accumulated income and net realized capital gains. The cumulative distributions for the fiscal year 2006 totaled $3.2634 per share and were composed of $1.489 of net investment income (46%), $1.774 of net realized short-term capital gains (54%), and $0.0007 of net realized long-term capital gains (0.02%) . The $3.2634 distribution represents a market yield of 13.7%, based on the share price of $23.77 at the close of NYSE trading on December 31, 2006. The amounts and sources of distributions reported here are not intended for tax reporting purposes. Shareholders should refer to their 2006 Form 1099-DIV, which reports these distributions for income tax filing purposes. Additional Information Please note that, on www.LazardNet.com, frequent updates are available on the Funds performance, press releases, and a monthly fact sheet that provides information about the Funds major holdings, sector weightings, regional exposures, and other characteristics. You may also reach Lazard by phone at 1-800-828-5548. On behalf of Lazard, we thank you for your investment in Lazard World Dividend & Income Fund, Inc. and look forward to continuing to serve your investment needs in the future. Message from the Portfolio Managers World Equity Portfolio (65.4% of total leveraged assets) The Funds Equity portfolio is generally invested in 70 to 100 world equity securities, consisting primarily of the highest dividend-yielding stocks selected from the 2 Lazard World Dividend & Income Fund, Inc. Investment Overview (continued) current holdings of other accounts managed by the Investment Manager. The equity portfolio is broadly diversified in both developed and emerging market countries and across the capitalization spectrum. Examples include Barclays PLC, which provides commercial and investment banking, insurance, financial and asset management services, and operates branches in more than 60 countries worldwide; Eni SpA, which, through its subsidiaries, operates in the oil and gas, electricity generation, petrochemicals, and oil field services construction and engineering industries; Taiwan Semiconductor Manufacturing Company, which engages in the design, manufacturing, sale, packaging, and testing of integrated circuits and other semiconductor devices; and Vodafone, a mobile telecommunications firm operating principally in the U.S., Europe, and Asia Pacific. Of the companies held in the world equity portfolio at December 31, 2006, 37.1% of these stocks were based in North America, 14.7% were from Continental Europe (not including the U.K.), 14.5% were from the U.K., 13.6% were from Australia and New Zealand, 13.6% were from Asia, 4.8% were from Latin America, and 1.7% were from Africa and the Middle East. The world equity portfolio is similarly well diversified across a number of industry sectors. The top two sectors, by weight, at December 31, 2006, were financials (24.8%), which includes banks, insurance companies, and financial services companies, and telecommunications services (20.6%), a sector that encompasses those industries that provide voice, data, and video communications services. Other sectors include consumer discretionary, consumer staples, energy, health care, industrials, information technology, materials, and utilities. The average dividend yield on the world equity portfolio was 4.8% at December 31, 2006. World Equity Market Review Global stocks performed well in 2006, overcoming concerns about the slowing U.S. housing market, stubbornly high oil prices, and the sustainability of strong corporate-earnings growth. As has been the case, consistently, in recent years, much of these gains came during a strong fourth-quarter rally, which saw many equity indices, including the Dow Jones Industrials ® and the MSCI World ® Index, finally exceed the peaks reached in early 2000 during the technology bubble. During the fourth quarter, economically sensitive groups, such as consumer discretionary and materials, outperformed, as did sectors of the market with higher dividend yields, such as telecom services and utilities. Energy shares performed roughly in line with the broad market, as crude oil prices stabilized after a sharp downturn in the third quarter. Health care was a notable laggard, as a few European pharmaceutical stocks were hurt by setbacks in getting major new drugs approved. World small caps finished the fourth quarter strongly, in absolute terms, and outperformed large caps. All regions were positive in the fourth quarter, with Europe, the United Kingdom, Australasia, and the Far East (other than Japan) outperforming the broad market. The United States and Japan underperformed the Index.
